EXHIBIT 99.2 SOLAR3D, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (In thousands, except share and per share data) The following unaudited pro forma condensed combined financial information is based on the historical financial statements of Solar3D, Inc. (the “Company”) and Plan B Enterprises, Inc., d/b/a as Universal Racking and Elite Solar (Plan B) after entering into an agreement on August 12, 2015, as amended on October 30, 2015 and on November 30, 2015,to merge with Plan B which was consummated on December 1, 2015. The notes to the unaudited pro forma condensed financial information describes the reclassifications and adjustments to the financial information presented. The unaudited pro forma condensed combined balance sheet as of September 30, 2015 is presented as if the acquisition of Plan B had occurred on September 30, 2015. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2015 and the year ended December 31, 2014 are presented as if the acquisition of Plan B had occurred at the beginning of each period presented. The allocation of the purchase price used in the unaudited pro forma condensed combined financial information is based upon the respective fair values of the assets and liabilities of Plan B as of September 30, 2015. The unaudited pro forma condensed combined financial information is not intended to represent or be indicative of the Company’s consolidated results of operations or financial position that the Company would have reported had the Plan B acquisition been completed as of the dates presented, and should not be taken as a representation of the Company’s future consolidated results of operation or financial position. The unaudited pro forma condensed consolidated financial statements do not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma condensed consolidated financial data also do not include any integration costs, cost overlap or estimated future transaction costs, except for fixed contractual transaction costs that the companies expect to incur as a result of the acquisition. The historical financial information has been adjusted to give effect to events that are directly attributable to the Acquisition, factually supportable and, with respect to the statements of operations, expected to have a continuing impact on the results of the combined company. These unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and accompanying notes of Plan B (contained elsewhere in this Form 8-K) and the Company’s historical financial statements and accompanying notes appearing in its periodic SEC filings including the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 andthe quarterly report on the Form 10-Q for the three and nine months ended September 30, 2015. The adjustments that are included in the following unaudited pro forma combined financial statements are described in Note 3 below, which includes the numbered notes that are marked in those financial statements. SOLAR3D, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF SEPTEMBER 30, 2015 (In thousands, except share and per share data) ProForma ProForma SOLAR3D PLAN B Adjustments (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ ) (C) $ Restricted cash 37 - - 37 Accounts receivable - Related party receivable - 24 - 24 Employee loan receivable - 4 - 4 Inventory - Costs in excess of billings - Other current assets - - TOTAL CURRENT ASSETS ) PROPERTY & EQUIPMENT - OTHER ASSETS Security deposit 38 - - 38 Goodwill - (A) TOTAL OTHER INCOME/(EXPENSES) - TOTAL ASSETS $ LIABILITIES AND SHAREHOLDER EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ $
